ORDER DENYING REVIEW
A Notice of Appeal and Motion for Stay were timely filed herein by Appellants Doug and Cathy Madison on May 1, 2015. The Tribal Trial Court ruled in favor of Appellee Mark Armstrong in a Judgment and Order with detailed Findings of Fact, Conclusions of Law and Opinion.
Title II Section 202, Fort Peck Tribes Comprehensive Code Of Justice provides in relevant part: “The Court of Appeals shall re-view de novo all determinations of the Tribal Court on matters of law, but shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence.” We find no basis for review of this matter. Therefore,
IT IS HEREBY ORDERED that the Petition for Review is denied.